Citation Nr: 1436826	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-08 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.

2. Entitlement to an initial compensable rating for headaches.

3. Entitlement to an initial compensable rating for a scar to the left knee. 

4. Entitlement to service connection for a bilateral hip disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel
INTRODUCTION

The Veteran served on active duty from September to October 1987 and from July 1989 to June 2009.

This matter is on appeal from an August 2009 (as part of the Benefits Delivery at Discharge program) rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.     

In a March 2013 rating decision, the Veteran's disability rating for lumbar spine disability was increased from 0 to 10 percent.  However, this increase is not to the maximum rating available.  Therefore, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993); Corchado v. Derwinski, 1 Vet. App. 160 (1991).

This appeal is comprised of documents contained in the Virtual VA paperless claims processing system.  Accordingly, any additional records should be incorporated into his electronic record.

While the RO granted service connection for a scar to the Veteran's left knee, it has not adjudicated the issue of entitlement to service connection for the knee itself.  This issue is referred to the RO for development and adjudication (if needed).  


FINDINGS OF FACT

1.  Veteran's lumbar spine disability has been characterized by pain during physical activity and a normal range of motion; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, or incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months have not been shown.

2.  The Veteran's headaches have been characterized by pain, some nausea and dizziness; characteristic prostrating attacks averaging 1 in 2 months over the last several months have not been shown.

3.  The Veteran left knee scar measures approximately 1 cm long and .1 cm wide, is stable and is non-painful; a scar to other than on the head, face, or neck that is deep or that causes limited motion in an area or areas exceeding 39 sq. cm, or that does not cause limited motion with an area exceeding 929 sq. cm, or one that is unstable or painful upon examination has not been shown.

4.  A disorder to the sacroiliac joints is not currently shown, and a cyst to the femoral head was not shown in service and is not related to such service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5243 (2013).

2.  The criteria for a compensable rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2002 & Sup. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.124a, DC 8100 (2013).

3.  The criteria for a compensable rating for a left knee scar have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.118, DCs 7801, 7802, 7803, 7804 (2013).

4.  The criteria for service connection for a bilateral hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2013).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Lumbar Spine

The Veteran is currently rated at 10 percent for his lumbar spine disability under both periods remaining on appeal.  38 C.F.R. § 4.71a, DC 5243 (addressing intervertebral disc syndrome).  This diagnostic code applies a general rating formula that is applicable for most spine disabilities.  Under this rating formula, a 20 percent rating is warranted when the evidence shows: 

* Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; 
* Combined range of motion of the thoracolumbar spine not greater than 120 degrees; 
* Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; or 
* Incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months (all 20 percent). 

38 C.F.R. § 4.71a, DCs 5003, 5243 (2013).  The term "combined range of motion" refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note 2, prior to DC 5243 (2013).  Additionally, an "incapacitating episode' is 'a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Note 1, following DC 5243 (2013).

Based on the evidence of record, a rating in excess of 10 percent is not warranted.  Significantly, the Veteran underwent a VA examination in February 2009 (before he left active duty), where he complained of "stiffness and pain" that was made worse by physical activity.  

However, upon examination, he had a normal posture, and exhibited a normal range of motion in all directions, including 90 degrees of forward flexion, without any additional limitation due to pain.  He has never indicated a history of incapacitating episodes and, given his range of motion, ankylosis is clearly not shown.  Moreover, while his service treatment records do reflect treatment for back symptoms, these also did not indicate a history of limited motion or incapacitating episodes.  Therefore a rating in excess of 10 percent is not warranted on this basis.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain in his back, it does not appear that his pain results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.  If the Board did not take into consideration his pain, the objective medical evidence would not support the current evaluation, let alone a higher evaluation 

Next, when evaluating the extent of the Veteran's lumbar spine disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a).

In this case, however, a separate rating is not warranted.  Specifically, while some treatment records have indicated slight radiating pain in the lower extremities, neurological examinations have routinely failed to indicate any incomplete paralysis.  Specifically, his motor, sensory and reflex functioning have always been normal.  Moreover, at an in-service evaluation in February 2007, he denied any bowel or bladder dysfunction.  Therefore, any separate ratings based on neurological symptomatology are not warranted.

Headaches

The Veteran currently has a noncompensable rating for headaches under 38 C.F.R. § 4.124a, DC 8100.  In order to warrant a compensable rating under this diagnostic code, the evidence must show characteristic prostrating attacks averaging one in 2 months over the last several months (10 percent).  The rating criteria do not define "prostrating."  See, e.g., Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

In this case, the Board determines that a compensable rating is not warranted.  Specifically, at a VA examination in February 2009, he stated that he experiences "very sharp pain that causes nausea and dizziness" that occur approximately 7 times per month.  Nevertheless, based on a review of medical records as a whole, and detailed review of the Veteran's statements regarding this problem (as a whole), the Board does not consider the Veteran's symptoms to reach the level of "prostrating," as contemplated by the diagnostic code.  While this may cause the Veteran problems, the problems, at this time, due to meet the 10 percent requirements.  Therefore, a compensable rating is not warranted for his headaches. 

Scar to the Left Knee

The Veteran currently received a noncompensable rating for a scar to his left knee.  For claims submitted since the regulations were amended in October 12, 2008, a compensable rating is warranted for a scar to the knee when it is: 

* Other than on the head, face, or neck, and is deep or that cause limited motion in an area or areas exceeding 6 sq. in. (39 sq. cm.) (10 percent disabling under DC 7801); 
* Other than on the head, face, or neck, is superficial and that do not cause limited motion with an area or areas exceeding 144 square inches (929 sq. cm) (10 percent disabling under DC 7802); 
* Is superficial and unstable (i.e. frequent loss of the skin covering the scar) (10 percent disabling under DC 7803); or 
* Is superficial, and is painful upon examination (10 percent disabling under DC 7804). 

See 38 C.F.R. § 4.118 (2013).  

These regulations also provide additional criteria for rating disfiguring scare, i.e. to the head, face or neck, and allow for separate ratings for disfigurement and instability or pain.  However, in this case, the Veteran's scar is to the knee and is not disfiguring.  Therefore, these additional criteria are not applicable to this case.

Based on the evidence of record, a compensable rating is not warranted for the scar on the Veteran's left knee.  Specifically, at the February 2009 VA examination, the examiner a small incision scar that was only 1 cm by .1 cm in size, and much smaller than that required for a compensable rating.  It was flush with the surrounding skin, and did not show any detectible alteration in sensory perception or vascular supply.  From these comments, the Board may infer that the scar was not superficial or painful, or that it was unstable.  A review of the treatment records as a whole fully supports this finding.  Therefore, a compensable rating is not warranted for the Veteran's left knee scar.  

The Board has also considered the Veteran's statements that his service-connected disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his lumbar spine, headaches and scar according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on evidence of record, the Board determines that an increased rating for a lumbar spine disability, scar to the left knee or headaches is not warranted for any period on appeal.  As such, the appeal is denied.

Service Connection

The Veteran is also claiming entitlement to service connection for a bilateral hip disability.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the Veteran has not been diagnosed with one of the chronic diseases listed under 38 C.F.R. § 3.309(a), application of 38 C.F.R. § 3.303(b) is not warranted.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

According to the evidence of record, the Veteran is actually describing two separate hip disorders.  The first is some pain and inflammation he experiences along the sacroiliac joint bilaterally, while the second is cystic spot that was observed via X-ray in March 2013.  The Board determines that service connection is not warranted for either of these disorders.  

With regard to the sacroiliac pain, the service treatment records indicate that the Veteran was regularly treated for these symptoms while on active duty, and the post-service treatment records reflect that he continued to receive treatment.  However, despite his complaints of pain, there has not a clinical indication of an actual disorder that has caused these symptoms.  Notably, at his VA examination in February 2009 the examiner noted that there was no detectable alteration in form or function in the Veteran's hips, and an X-ray at that time did not reveal any pelvic abnormalities.  It is important for the Veteran to understand that this report provides highly probative evidence against this claim. 

Moreover, an MRI performed in February 2012 (which would have revealed tissue pathology) similarly failed to indicate any abnormality in the sacroiliac joints.  

Therefore, while the Veteran has experienced pain in the sacroiliac joints, the Board is unable to identify an actual disorder for which benefits may be granted.  Moreover, VA does not generally grant service connection for symptoms alone without an identified basis for those symptoms.  

As for the cystic spot observed on the femoral head in a March 2013 X-ray, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to this type of his disorder while in service.  Significantly, the Veteran's VA examination in February 2009, which occurred before he left active duty, to document any complaints of or observed symptoms related to a disorder in the hip joints themselves.  Moreover, the fact that this cyst on the femoral head was not initially noted until 4 years after active duty weighs against the Veteran's claim that his disorder is related to service.  Indeed, while the Veteran has asserted sacroiliac pain since service, he has never asserted to have pain in the hip joints themselves. 

Additionally, the Board determines the evidence does not establish a medical nexus between active duty service and the disorder in the hip/femur joint.  Specifically, the evidence does not indicate that the cyst on the femoral head is related to service, nor has any treating physician suggested that such a relationship exists.  

The Board is cognizant of the statements made by the Veteran relating his claimed hip symptomatology to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Veteran is not competent to provide testimony regarding the etiology or clinical existence of hip disorders, as they are not diagnosed by unique and readily identifiable features that would make a layperson is competent to observe.  See Jandreau, 492 F.3d at 1377, n.4.  Therefore, the unsubstantiated statements regarding the claimed nature and etiology of the Veteran's hip complaints are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.  Specifically, while there is no specific notice letter of record, the Board can presume that he was provided with all requisite information as part of the Benefits Before Discharge program.  Moreover, he Veteran signed a statement in January 2009 acknowledging that he received all of the requisite notice.  

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  Namely, the Board has obtained all relevant treatment records and finds that there is no additional information necessary to adjudicate the claim.  Cf. Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a VA examination is not required in every case).  Moreover, a VA examination was obtained, which the Board finds adequate for adjudication purposes.  

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An initial rating in excess of 10 percent for a lumbar spine disability is denied.

An initial compensable rating for headaches is denied.

An initial compensable rating for a scar to the left knee is denied. 

Service connection for a bilateral hip disorder is denied.



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


